Citation Nr: 0508978	
Decision Date: 03/25/05    Archive Date: 04/01/05

DOCKET NO.  02-03 529A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
multiple sclerosis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The veteran had active military service from December 1975 to 
December 1978, from February 1979 to July 1986, and from 
April 1991 to November 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2001 rating decision of the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that granted service connection for 
multiple sclerosis and assigned a 30 percent rating effective 
December 1, 2000; and granted service connection for 
degenerative changes in the right elbow, the knees, the 
thoracic spine, and the lumbar spine and assigned a 10 
percent rating, effective December 1, 2000.  

The veteran filed a notice of disagreement with the ratings 
assigned for his service-connected disabilities and he was 
provided with a statement of the case in December 2001.  
However, in his April 2002 substantive appeal, he indicated 
that he was only appealing the rating for multiple sclerosis.  
Therefore, the issue of entitlement to an initial rating in 
excess of 10 percent for degenerative changes in the right 
elbow, the knees, the thoracic spine, and the lumbar spine, 
is not before the Board and will not be addressed herein.  
The veteran's local representative, in his statement in lieu 
of a VA Form 646, confirmed that the claim for a higher 
initial rating for multiple sclerosis was the only issue for 
which the veteran perfected an appeal to the Board.  

A Decision Review Officer determined that the veteran had 
filed a claim for an increased rating for the service-
connected degenerative changes in the right elbow, the knees, 
the thoracic spine, and the lumbar spine, that was received 
in April 2003.  In a June 2003 rating decision, the claim was 
denied.  There is no indication in the file that the veteran 
filed a notice of disagreement with this determination.  
Therefore, that matter will also not be addressed by the 
Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.

REMAND

Multiple sclerosis is evaluated under 38 C.F.R. § 4.124a, and 
Diagnostic Code 8018, which provides for a minimum rating of 
30 percent for the disease.  The disease and its residuals 
may also be rated greater than 30 percent in proportion to 
the impairment of motor, sensory, or mental function, 
considering psychotic manifestations, complete or partial 
loss of use of one or more extremities, speech disturbances, 
impairment of vision, disturbances of gait, tremors, visceral 
manifestations, etc., referring to the appropriate bodily 
system in the schedule of ratings.  Partial loss of use of 
one or more extremities for neurological lesions is to be 
rated by comparison with diseases of the peripheral nerves.  
38 C.F.R. § 4.124a and Note, Diagnostic Code 8018 (2004).  

The veteran's multiple sclerosis has currently been assigned 
the minimum 30 percent based on his reported symptoms, 
including fatigue, blurred vision, weakness in his legs, and 
headaches.  Consequently, in considering the above, a higher 
rating may only be assigned if separate ratings are warranted 
for his residuals and the resulting combined rating pursuant 
to 38 C.F.R. § 4.25 is greater than 30 percent.  However, the 
medical evidence in the file is not sufficient upon which to 
base a decision as to whether the veteran's current multiple 
sclerosis residuals would be separately compensable.  
Therefore, the Board finds that a remand for additional 
examination is necessary.  

Accordingly, this appeal is REMANDED for the following:  

1.  Obtain the names and addresses of all 
medical care providers who treated the 
veteran for multiple sclerosis since 
March 2004.  After securing the necessary 
release, obtain these records.  

2.  The veteran should be scheduled for a 
VA examination with an appropriate 
specialist in neurological diseases to 
specifically identify and evaluate the 
severity of each currently demonstrated 
residual of multiple sclerosis.  The 
examiner should provide specific clinical 
findings as to the severity of each 
impairment attributable to multiple 
sclerosis, to include blurred vision, 
headaches, leg weakness, and fatigue, as 
appropriate.  All necessary tests and 
studies should be accomplished, and all 
clinical manifestations should be 
reported in detail.  The claims folder 
should be made available to the examiner 
for review before the examination.  The 
examiner should consult with, and refer 
the veteran for additional examination 
by, any other specialists deemed 
appropriate to evaluate all clinical 
residuals found, including an 
ophthalmologist or neurologist.  

3.  After the above has been 
accomplished, readjudicate the veteran's 
claim for an increased initial rating for 
the service-connected multiple sclerosis.  
Specifically, the veteran's claim must be 
considered in light of all diagnostic 
findings found on examination and must 
address whether separate, compensable 
ratings are warranted for the diagnosed 
residuals under the appropriate 
diagnostic codes, which, when combined 
under 38 C.F.R. § 4.25, afford a rating 
greater than 30 percent.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case, and given an opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


